Exhibit 10.1



EXECUTION VERSION

--------------------------------------------------------------------------------

CABELA’S INCORPORATED
$550,000,000


$100,000,000 3.23% Senior Notes, Tranche A, due August 4, 2020


$122,000,000 3.70% Senior Notes, Tranche B, due August 4, 2022


$128,000,000 3.82% Senior Notes, Tranche C, due December 3, 2022


$28,000,000 4.01% Senior Notes, Tranche D, due August 4, 2025


$172,000,000 4.11% Senior Notes, Tranche E, due December 3, 2025
______________
NOTE PURCHASE AGREEMENT
______________
Dated August 4, 2015



--------------------------------------------------------------------------------








Exhibit 10.1 Note Purchase Agreement
4174173

--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION
 
HEADING
PAGE


 
 
 
 
SECTION 1.
 
AUTHORIZATION OF NOTES
1


 
 
 
 
SECTION 2.
 
SALE AND PURCHASE OF NOTES; SUBSIDIARY GUARANTY
2


 
 
 
 
Section 2.1.
Sale and Purchase of Notes
2


Section 2.2.
Subsidiary Guaranty
2


 
 
 
 
SECTION 3.
 
CLOSING
2


 
 
 
 
SECTION 4.
 
CONDITIONS TO CLOSING
3


 
 
 
 
Section 4.1.
Representations and Warranties
3


Section 4.2.
Performance; No Default
3


Section 4.3.
Compliance Certificates
3


Section 4.4.
Opinions of Counsel
4


Section 4.5.
Purchase Permitted By Applicable Law, Etc.
4


Section 4.6.
Sale of Other Notes
4


Section 4.7.
Payment of Special Counsel Fees
4


Section 4.8.
Private Placement Number
4


Section 4.9.
Changes in Corporate Structure
4


Section 4.10.
Funding Instructions
5


Section 4.11.
Proceedings and Documents
5


Section 4.12.
Completion of the First Closing
5


Section 4.13.
Disclosure Schedule
5


Section 4.14.
Amendments to Credit Agreement and existing Note Agreement
5


 
 
 
 
SECTION 5.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5


 
 
 
 
Section 5.1.
Organization; Power and Authority
5


Section 5.2.
Authorization, Etc.
6


Section 5.3.
Disclosure
6


Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
6


Section 5.5.
Financial Statements; Material Liabilities
7


Section 5.6.
Compliance with Laws, Other Instruments, Etc.
7


Section 5.7.
Governmental Authorizations, Etc.
7


Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
8


Section 5.9.
Taxes
8


Section 5.10.
Title to Property; Leases
8


Section 5.11.
Licenses, Permits, Etc.
8




-i-

--------------------------------------------------------------------------------




Section 5.12.
Compliance with ERISA
9


Section 5.13.
Private Offering by the Company
10


Section 5.14.
Use of Proceeds; Margin Regulations
10


Section 5.15.
Existing Indebtedness; Future Liens
10


Section 5.16.
Foreign Assets Control Regulations, Etc.
11


Section 5.17.
Status under Certain Statutes
12


Section 5.18.
Environmental Matters
12


 
 
 
 
SECTION 6.
 
REPRESENTATIONS OF THE PURCHASERS
13


 
 
 
 
Section 6.1.
Purchase for Investment
13


Section 6.2.
Source of Funds
13


 
 
 
 
SECTION 7.
 
INFORMATION AS TO COMPANY
15


 
 
 
 
Section 7.1.
Financial and Business Information
15


Section 7.2.
Officer’s Certificate
18


Section 7.3.
Visitation
18


Section 7.4.
Electronic Delivery
19


 
 
 
 
SECTION 8.
 
PAYMENT AND PREPAYMENT OF THE NOTES
20


 
 
 
 
Section 8.1.
Maturity. (a)
20


Section 8.2.
Optional Prepayments with Make-Whole Amount
20


Section 8.3.
Allocation of Partial Prepayments
20


Section 8.4.
Maturity; Surrender, Etc.
21


Section 8.5.
Purchase of Notes
21


Section 8.6.
Make-Whole Amount
21


Section 8.7.
Prepayment of Notes upon Change in Control
23


Section 8.8.
Payments Due on Non-Business Days
24


 
 
 
 
SECTION 9.
 
AFFIRMATIVE COVENANTS
24


 
 
 
 
Section 9.1.
Compliance with Laws
24


Section 9.2.
Insurance
24


Section 9.3.
Maintenance of Properties
24


Section 9.4.
Payment of Taxes and Claims
25


Section 9.5.
Corporate Existence, Etc.
25


Section 9.6.
Books and Records
25


Section 9.7.
Subsidiary Guarantors
25


 
 
 
 
SECTION 10.
 
NEGATIVE COVENANTS
26


 
 
 
 
Section 10.1.
Transactions with Affiliates
26


Section 10.2.
Merger, Consolidation, Etc.
26


Section 10.3.
Sale of Assets
27


Section 10.4.
Line of Business
28


Section 10.5.
Terrorism Sanctions Regulations
29


Section 10.6.
Liens
29




-ii-

--------------------------------------------------------------------------------




Section 10.7.
Financial Covenants
31


 
 
 
 
SECTION 11.
 
EVENTS OF DEFAULT
32


 
 
 
 
SECTION 12.
 
REMEDIES ON DEFAULT, ETC.
34


 
 
 
 
Section 12.1.
Acceleration
34


Section 12.2.
Other Remedies
35


Section 12.3.
Rescission
35


Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.
35


 
 
 
 
SECTION 13.
 
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
36


 
 
 
 
Section 13.1.
Registration of Notes
36


Section 13.2.
Transfer and Exchange of Notes
36


Section 13.3.
Replacement of Notes
36


 
 
 
 
SECTION 14.
 
PAYMENTS ON NOTES
37


 
 
 
 
Section 14.1.
Place of Payment
37


Section 14.2.
Home Office Payment
38


 
 
 
 
SECTION 15.
 
EXPENSES, ETC.
38


 
 
 
 
Section 15.1.
Transaction Expenses
38


Section 15.2.
Survival
39


 
 
 
 
SECTION 16.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
39


 
 
 
 
SECTION 17.
 
AMENDMENT AND WAIVER
39


 
 
 
 
Section 17.1.
Requirements
39


Section 17.2.
Solicitation of Holders of Notes
40


Section 17.3.
Binding Effect, Etc.
40


Section 17.4.
Notes Held by Company, Etc.
40


 
 
 
 
SECTION 18.
 
NOTICES
41


 
 
 
 
SECTION 19.
 
REPRODUCTION OF DOCUMENTS
41


 
 
 
 
SECTION 20.
 
CONFIDENTIAL INFORMATION
42


 
 
 
 
SECTION 21.
 
SUBSTITUTION OF PURCHASER
43


 
 
 
 
SECTION 22.
 
MISCELLANEOUS
43


 
 
 
 
Section 22.1.
Successors and Assigns
43


 
 
 
 
 
 
 
 


-iii-

--------------------------------------------------------------------------------




Section 22.2.
Accounting Terms
43


Section 22.3.
Severability
44


Section 22.4.
Construction, Etc.
44


Section 22.5.
Counterparts
44


Section 22.6.
Governing Law
44


Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
44


 
 
 
 

    

-iv-

--------------------------------------------------------------------------------






SCHEDULE A
—    Defined Terms



SCHEDULE 1(a)
—    Form of 3.23% Senior Note, Tranche A, due August 4, 2020



SCHEDULE 1(b)
—    Form of 3.70% Senior Note, Tranche B, due August 4, 2022



SCHEDULE 1(c)
—    Form of 3.82% Senior Note, Tranche C, due December 3, 2022



SCHEDULE 1(d)
—    Form of 4.01% Senior Note, Tranche D, due August 4, 2025



SCHEDULE 1(e)
—    Form of 4.11% Senior Note, Tranche E, due December 3, 2025



SCHEDULE 4.4(a)
—    Form of Opinion of Special Counsel for the Company and the Subsidiary
Guarantors



SCHEDULE 4.4(b)
—    Form of Opinion of Special Counsel for the Purchasers



SCHEDULE B
—    Information Relating to Purchasers



EXHIBIT 2.2
—    Form of Subsidiary Guaranty








-v-

--------------------------------------------------------------------------------




CABELA’S INCORPORATED
One Cabela Drive, Sidney, Nebraska 69160


$550,000,000


$100,000,000 3.23% Senior Notes, Tranche A, due August 4, 2020
$122,000,000 3.70% Senior Notes, Tranche B, due August 4, 2022
$128,000,000 3.82% Senior Notes, Tranche C, due December 3, 2022
$28,000,000 4.01% Senior Notes, Tranche D, due August 4, 2025
$172,000,000 4.11% Senior Notes, Tranche E, due December 3, 2025
August 4, 2015
TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:


Ladies and Gentlemen:
Cabela’s Incorporated, a Delaware corporation (together with any successor
thereto that becomes a party hereto pursuant to Section 10.2, the “Company”),
agrees with each of the Purchasers as follows:
SECTION 1.AUTHORIZATION OF NOTES.
The Company will authorize the issue and sale of (i) $100,000,000 aggregate
principal amount of its 3.23% Senior Notes, Tranche A, due August 4, 2020 (the
“Tranche A Notes”), (ii) $122,000,000 aggregate principal amount of its 3.70%
Senior Notes, Tranche B, due August 4, 2022 (the “Tranche B Notes”), (iii)
$128,000,000 aggregate principal amount of its 3.82% Senior Notes, Tranche C,
due December 3, 2022 (the “Tranche C Notes”), (iv) $28,000,000 aggregate
principal amount of its 4.01% Senior Notes, Tranche D, due August 4, 2025 (the
“Tranche D Notes”), and (v) $172,000,000 aggregate principal amount of its 4.11%
Senior Notes, Tranche E, due December 3, 2025 (the “Tranche E Notes” and,
together with the Tranche A Notes, the Tranche B Notes, the Tranche C Notes, and
the Tranche D Notes, as amended, restated or otherwise modified from time to
time pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Notes”). The Tranche A Notes shall be
substantially in the form set out in Schedule 1(a), the Tranche B Notes shall be
substantially in the form set out in Schedule 1(b), the Tranche C Notes shall be
substantially in the form set out in Schedule 1(c), the Tranche D Notes shall be
substantially in the form set out in Schedule 1(d) and the Tranche E Notes shall
be substantially in the form set out in Schedule 1(e). Certain capitalized and
other terms used in this Agreement are defined in Schedule A. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

SECTION 2.    SALE AND PURCHASE OF NOTES; SUBSIDIARY GUARANTY.
Section 2.1.    Sale and Purchase of Notes. Subject to the terms and conditions
of this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the applicable Closing provided for
in Section 3, the relevant Notes in the respective principal amount(s) and in
the Tranche specified for such Closing opposite such Purchaser’s name in
Schedule B at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
Section 2.2.    Subsidiary Guaranty. (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement shall be absolutely and unconditionally
guaranteed by the initial Subsidiary Guarantors pursuant to the Subsidiary
Guaranty Agreement dated as of even date herewith, which shall be substantially
in the form of Exhibit 2.2 attached hereto (the “Initial Subsidiary Guaranty”),
and otherwise in accordance with the provisions of Section 9.7 hereof.
(b)    The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from any Subsidiary Guaranty upon the written request of the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under such Subsidiary Guaranty), whether as a borrower, obligor and/or
guarantor, from all obligations under all Material Credit Facilities and the
Company so certifies to the holders of the Notes in a certificate of a
Responsible Officer, (ii) at the time of such release and discharge, the Company
shall deliver a certificate of a Responsible Officer to the holders of the Notes
stating that no Default or Event of Default exists, and (iii) if any fee or
other form of consideration is given to any holder of Indebtedness of the
Company for the purpose of such release, holders of the Notes shall receive
equivalent consideration.
SECTION 3.    CLOSING.
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL
60603, at two closings (each a “Closing”). The first Closing (the “First
Closing”) shall occur on August 4, 2015 or on such other Business Day thereafter
on or prior to August 31, 2015 as may be agreed upon by the Company and each
affected Purchaser. The second Closing (the “Second Closing”) shall occur on
December 3, 2015 or on such other Business Day thereafter on or prior to
December 31, 2015 as may be agreed upon by the Company and each affected
Purchaser. At each Closing the Company will deliver to each Purchaser the Notes
to be purchased by such Purchaser at such Closing in the form of a single Note
of each Tranche to be purchased by such Purchaser at such Closing (or such
greater number of Notes in denominations of at least $100,000 as such Purchaser
may request) dated the date of the relevant Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer for the account of the
Company to account number 149401303867 at US Bank National Association, 233
South 13th Street, Lincoln

-2-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Nebraska 68508, ABA number: 104000029. If at the relevant Closing the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Company to tender such Notes.
SECTION 4.    CONDITIONS TO CLOSING.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the time of such Closing, of the following
conditions:
Section 4.1.    Representations and Warranties. (a)    Representations and
Warranties of the Company. The representations and warranties of the Company in
this Agreement shall be correct when made and at such Closing.
(b)    Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at such Closing.
Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at such Closing. Before and
after giving effect to the issue and sale of the applicable Notes (and the
application of the proceeds thereof as contemplated by Section 5.14 to be made
at such Closing), no Default or Event of Default shall have occurred and be
continuing and no Change in Control shall have occurred and be continuing.
Neither the Company nor any Subsidiary shall have entered into any transaction
since the date of the Memorandum that would have been prohibited by Section 10
had such Section applied since such date.
Section 4.3.    Compliance Certificates. (a) Officer’s Certificate of the
Company. The Company shall have delivered to such Purchaser an Officer’s
Certificate, dated the date of such Closing, certifying that the conditions
specified in Sections 4.1(a), 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate of the Company. The Company shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of such Closing, certifying as to (i) the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s organizational
documents as then in effect.
    

-3-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(c)    Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of such Closing, certifying that the conditions specified in Sections
4.1(b), 4.2 and 4.9 have been fulfilled.
(d)    Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate, dated the date
of such Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Subsidiary Guaranty.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of such
Closing (a) from K&L Gates LLP and Koley Jessen P.C., special counsel for the
Company and the Subsidiary Guarantors, collectively covering the matters set
forth in Schedule 4.4(a) (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Schedule 4.4(b) and covering such other matters
incident to such transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with such Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in
Schedule B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the date of such Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the date of such Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes of each Tranche.
Section 4.9.    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or been a party to any merger or
consolidation or succeeded to all

-4-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5 of the Disclosure Schedule.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.11.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
Section 4.12.    Completion of the First Closing. It shall be a condition to the
Second Closing that all Notes scheduled to be issued on the First Closing shall
have been issued and sold in accordance with the terms of this Agreement.
Section 4.13.    Disclosure Schedule. Such Purchaser shall have received the
Disclosure Schedule, in form and substance satisfactory to such Purchaser, dated
the date of such Closing.
Section 4.14.    Amendments to Credit Agreement and existing Note Agreement.
Such Purchaser shall have received true, complete, correct and fully executed
copies of (i) the Second Amendment dated as of August 4, 2015 to Amended and
Restated Credit Agreement dated as of November 2, 2011, between the Company,
U.S. Bank National Association, as administrative agent, and the other financial
institutions party thereto, as amended by the Omnibus Amendment to Loan
Documents dated as of June 18, 2014 and (ii) Amendment No. 2 dated as of August
4, 2015 to Note Purchase Agreement dated as of February 27, 2006.
SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser that, as of the date of
this Agreement and each Closing:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

-5-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company, through their agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, U.S. Bancorp Investments, Inc., and Wells
Fargo Securities, LLC have delivered to each Purchaser a copy of a Private
Placement Memorandum, dated May, 2015 (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum, including the documents
incorporated therein by reference, fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries. This Agreement, the Memorandum, including the documents
incorporated therein by reference, and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in Schedule
5.3 of the Disclosure Schedule, and the financial statements listed in Schedule
5.5 of the Disclosure Schedule (this Agreement, the Memorandum, including the
documents incorporated therein by reference, the Disclosure Schedule, and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to June 9, 2015 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 27, 2014, there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no fact known to any
Responsible Officer of the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 of the Disclosure Schedule contains (except as
noted therein) complete and correct lists of (i) the Company’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary, (ii) the Company’s Affiliates, other than Subsidiaries, and (iii)
the Company’s directors and senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 of the Disclosure Schedule as
being owned by the Company and its Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Company or another Subsidiary
free and clear of any Lien that is prohibited by this Agreement.

-6-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 of the Disclosure
Schedule and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5 of the Disclosure Schedule. All of
such financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities (other than intercompany liabilities) that are
not disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, shareholders agreement or
any other agreement or instrument to which the Company or any Subsidiary is
bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.

-7-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits, investigations or proceedings pending or, to the
actual knowledge of any Responsible Officer the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Senior Financial Officers of the Company know of no basis for any other tax
or assessment that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of U.S. federal,
state or other taxes for all fiscal periods are adequate. The U.S. federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended 2006.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after such date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.

-8-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(b)    To the actual knowledge of the Responsible Officers of the Company, no
product or service of the Company or any of its Subsidiaries infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.
(c)    To the actual knowledge of the Responsible Officers of the Company, there
is no Material violation by any Person of any right of the Company or any of its
Subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Company
or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not constitute any non-exempt prohibited transaction
within the meaning of section 406 of ERISA or section 4975(c)(1)(A)-(D) of the
Code. The representation by the Company to

-9-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

each Purchaser in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in Section
6.2 as to the sources of the funds to be used to pay the purchase price of the
Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 45 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes as set forth in the Memorandum and for general
corporate purposes. No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a)    Schedule 5.15 of
the Disclosure Schedule sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries (other than
intercompany Indebtedness) as of June 30, 2015 (including descriptions of the
obligors and obligees, principal amounts outstanding, any collateral therefor
and any Guaranties thereof), since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries, except as
described therein. Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
(b)    Except as disclosed in Schedule 5.15 of the Disclosure Schedule, neither
the Company nor any Subsidiary has agreed or consented to cause or permit any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
that secures Indebtedness or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that secures Indebtedness.

-10-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15 of the Disclosure Schedule.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a)    Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti‑Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the actual knowledge
of any Responsible Officer of the Company, is under investigation by any
Governmental Authority for possible violation of Anti‑Money Laundering Laws or
any U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti‑Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti‑Money
Laundering Laws. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is

-11-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

and will continue to be in compliance with all applicable current and future
Anti‑Money Laundering Laws and U.S. Economic Sanctions.
(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti‑corruption related activity
under any applicable law or regulation in a U.S. or any non‑U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti‑Corruption Laws”),
(ii) to the actual knowledge of any Responsible Officer of the Company, is under
investigation by any U.S. or non‑U.S. Governmental Authority for possible
violation of Anti‑Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti‑Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(2)    To the actual knowledge of the Responsible Officers of the Company,
neither the Company nor any Controlled Entity has, within the last five years,
directly or indirectly offered, promised, given, paid or authorized the offer,
promise, giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18.    Environmental Matters. (a) No Responsible Officer of Company
has actual knowledge of any claim or has received any notice of any claim and no
proceeding has been instituted asserting any claim against the Company or any of
its Subsidiaries or any of their respective real properties or other assets now
or formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

-12-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(b)    No Responsible Officer of Company has actual knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.
Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes under the Securities Act. Each
Purchaser severally represents that it is an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under the
Securities Act. In addition, each Purchaser acknowledges that it has had an
opportunity to discuss the Company’s business, management, and financial affairs
with the Company’s Responsible Officers and that it has had an opportunity to
ask questions and to receive answers from the Company’s Responsible Officers
concerning the terms and conditions of the offering of the Notes and to request
the information it believes necessary or appropriate to evaluate the suitability
of an investment in the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

-13-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

-14-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.    INFORMATION AS TO COMPANY.
Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10‑Q (the “Form 10‑Q”) with the SEC so long as the Company is
subject to the filing requirements thereof) after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarterly fiscal period, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarterly fiscal period
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarterly fiscal period,

-15-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10‑Q, if any, prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);
(b)    Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10‑K (the “Form 10‑K”) with the SEC so long as the Company is subject to
the filing requirements thereof) after the end of each fiscal year of the
Company, duplicate copies of
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10‑K, if any, for such fiscal year (together with the Company’s
annual report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders, if any, generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus

-16-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

and all amendments thereto, if any, filed by the Company or any Subsidiary with
the SEC and of all press releases and other statements made available generally
by the Company or any Subsidiary to the public concerning developments that are
Material;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that could reasonably be expected
to result in the incurrence of any liability by the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

-17-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(g)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such Purchaser or
holder of a Note.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations),
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and
(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
Section 7.3.    Visitation. The Company shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or holder and upon not less than 10 days’ prior notice
to the Company, to visit the principal executive office of the Company, to
discuss the affairs, finances and accounts of the Company and its Subsidiaries
with the Company’s officers, and (with the consent of the Company, which consent
will not be unreasonably withheld) its independent public accountants, and (with
the consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each

-18-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.    
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each Purchaser or holder of a Note by e‑mail;
(ii)    the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.cabelas.com as of
the date of this Agreement, on IntraLinks or any similar website to which each
Purchaser or holder of Notes has free access, or shall have delivered such
certificate to each Purchaser or holder of a Note by e-mail, or any combination
of the above;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each Purchaser or holder of
Notes has free access; or
(iv)    the Company shall have filed any of the items referred to in Section
7.1(c) with the SEC on EDGAR and shall have made such items available on its
home page on the internet or on IntraLinks or on any other similar website to
which each Purchaser or holder of Notes has free access;
provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each Purchaser and each holder of a Note prior written
notice, which may be by e‑mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any Purchaser or holder to receive paper copies of such forms, financial

-19-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

statements and Officer’s Certificates or to receive them by e‑mail, the Company
will promptly e‑mail them or deliver such paper copies, as the case may be, to
such Purchaser or holder.
SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES.
Section 8.1.    Maturity. (a) As provided therein, the entire unpaid principal
balance of each Tranche A Note shall be due and payable on the Maturity Date
thereof.
(b)    As provided therein, the entire unpaid principal balance of each Tranche
B Note shall be due and payable on the Maturity Date thereof.
(c)    As provided therein, the entire unpaid principal balance of each Tranche
C Note shall be due and payable on the Maturity Date thereof.
(d)    As provided therein, the entire unpaid principal balance of each Tranche
D Note shall be due and payable on the Maturity Date thereof.
(e)    As provided therein, the entire unpaid principal balance of each Tranche
E Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, any series of the Notes, in an amount not less than 10% of
the aggregate principal amount of the Notes of such series then outstanding in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Make-Whole Amount determined for the prepayment date with respect to
such principal amount. The Company will give each holder of Notes of the series
to be prepaid written notice of each optional prepayment under this Section 8.2
not less than ten days and not more than 60 days prior to the date fixed for
such prepayment unless the Company and the Required Holders agree to another
time period pursuant to Section 17. Each such notice shall specify such date
(which shall be a Business Day), the aggregate principal amount of the Notes of
the applicable series to be prepaid on such date, the principal amount of each
Note of such series held by such holder to be prepaid (determined in accordance
with Section 8.3), and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid, and shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated Make-Whole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment, the Company shall deliver to each
holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.
Notwithstanding anything contained in this Section 8.2 to the contrary, if and
so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
this Section 8.2 shall be allocated among all of the Notes of all series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
series of Notes to be prepaid shall

-20-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

be allocated among all of the Notes in such series at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.
Section 8.4.    Maturity; Surrender, Etc. In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of any series of Notes at the time outstanding
upon the same terms and conditions (except to the extent necessary to reflect
differences in interest rates and maturities of the Notes of different
tranches). Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 Business Days. If the holders of more than 35% of
the principal amount of the applicable series of Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 7 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
Section 8.6.    Make-Whole Amount. “Make-Whole Amount” means, with respect to
any Note of any Tranche, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:
“Called Principal” means, with respect to any Note of any Tranche, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note of
any Tranche, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such

-21-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Called Principal, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
the Notes of such Tranche is payable) equal to the Reinvestment Yield with
respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any Tranche, 0.50% over the yield to maturity implied by the yields reported as
of 10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets (or any comparable successor service if Bloomberg Financial
Markets is no longer available) for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Tranche, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal

-22-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

were made prior to its scheduled due date, provided that if such Settlement Date
is not a date on which interest payments are due to be made under the Notes of
such Tranche, then the amount of the next succeeding scheduled interest payment
will be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.2 or Section
12.1.
“Settlement Date” means, with respect to the Called Principal of any Note of any
Tranche, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
Section 8.7.    Prepayment of Notes upon Change in Control. (a) Notice of Change
in Control. The Company will, within five Business Days after any Responsible
Officer has actual knowledge of the occurrence of any Change in Control, give
written notice of such Change in Control to each holder of Notes. Such notice
shall contain and constitute an offer to prepay Notes as described in
subparagraph (b) of this Section 8.7 and shall be accompanied by the certificate
described in subparagraph (e) of this Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”) which shall be a Business Day. Such date shall be not less than 30 days
and not more than 60 days after the Change in Control.
(c)    Acceptance/Rejection. A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Company not later than 15 days after receipt
by such holder of the most recent offer of prepayment. A failure by a holder of
Notes to respond to an offer to prepay made pursuant to this Section 8.7 shall
be deemed to constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Proposed Prepayment Date; (v) that the conditions of this Section 8.7 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control.
(f)    All calculations contemplated in this Section 8.7 involving the capital
stock of any Person shall be made with the assumption that all convertible
Securities of such Person then

-23-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

outstanding and all convertible Securities issuable upon the exercise of any
warrants, options and other rights outstanding at such time were converted at
such time and that all options, warrants and similar rights to acquire shares of
capital stock of such Person were exercised at such time.
Section 8.8.    Payments Due on Non-Business Days.Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
SECTION 9.    AFFIRMATIVE COVENANTS.
From the date of this Agreement and thereafter, so long as any of the Notes are
outstanding, the Company covenants that:
Section 9.1.    Compliance with Laws. Without limiting Section 10.5, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business

-24-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc.    Subject to Section 10.2, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Sections 10.2 and 10.3, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.
Section 9.6.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.
Section 9.7.    Subsidiary Guarantors. The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:
(a)    execute and deliver a joinder to an existing Subsidiary Guaranty (each, a
“Joinder Agreement”) or execute and deliver a Subsidiary Guaranty in
substantially the form of the attached Exhibit 2.2 (each, an “Additional
Subsidiary Guaranty”), providing for the guaranty by such Subsidiary, on a joint
and several basis with all other such Subsidiaries, of (i) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make‑Whole Amount or otherwise) and this
Agreement, including, without limitation, all indemnities, fees and expenses
payable by the Company thereunder and (ii) the prompt, full and faithful
performance, observance and discharge by the Company of each and every covenant,

-25-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

agreement, undertaking and provision required pursuant to the Notes or this
Agreement to be performed, observed or discharged by it; and
(b)    deliver the following to each holder of a Note:
(i)    an executed counterpart of such Joinder Agreement or such Additional
Subsidiary Guaranty;
(ii)    a certificate signed by an authorized officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6 and
5.7 of this Agreement (but with respect to such Subsidiary and such Joinder
Agreement or Additional Subsidiary Guaranty rather than the Company);
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Joinder Agreement or Additional
Subsidiary Guaranty and the performance by such Subsidiary of its obligations
thereunder; and
(iv)    one or more opinions of counsel reasonably satisfactory to the Required
Holders collectively covering the matters relating to such Subsidiary and such
Joinder Agreement or Additional Subsidiary Guaranty as set forth in the
opinion(s) delivered at the Closings.
SECTION 10.    NEGATIVE COVENANTS.
From the date of this Agreement and thereafter, so long as any of the Notes are
outstanding, the Company covenants that:
Section 10.1.    Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
Section 10.2.    Merger, Consolidation, Etc. The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person; except and unless:

-26-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(a)    any Subsidiary of the Company may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or another Subsidiary
(other than WFB) so long as in any merger or consolidation involving the
Company, the Company shall be the surviving or continuing corporation or (ii)
any other Person (other than WFB) so long as the survivor is the Subsidiary, or
(y) convey, transfer or lease all of its assets in compliance with the
provisions of Section 10.3; or
(b)    in the case of the Company, the successor formed by such consolidation or
the survivor of such merger or the Person that acquires by conveyance, transfer
or lease all or substantially all of the assets of the Company as an entirety,
as the case may be,
(1)    shall be a solvent corporation or limited liability company organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia), and, if the Company is not such corporation or limited
liability company, (i) such corporation or limited liability company shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes and (ii) such corporation or limited liability company
shall have caused to be delivered to each holder of any Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof;
(2)    each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
(3)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing (it being agreed that,
for purposes of determining compliance with Section 10.7, such transaction shall
be treated on a pro forma basis for the relevant period as having been
consummated as of the last day of the immediately preceding fiscal quarter).
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes.
Section 10.3.    Sale of Assets. The Company will not, and will not permit any
Subsidiary to, sell, lease or otherwise dispose of any Substantial Part (as
defined below) of the assets of the Company and/or its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a Substantial Part of the assets of the Company and/or
its Subsidiaries if such assets are sold in an arms’ length transaction and, at
such time and

-27-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and an amount equal to the net proceeds received from such
sale, lease or other disposition (but only with respect to that portion of such
assets that exceeds the definition of “Substantial Part” set forth below) shall
be used within 365 days of such sale, lease or disposition, in any combination:
(1)    to acquire productive assets used or useful in carrying on the business
of the Company and/or its Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; and/or
(2)    to prepay or retire Senior Debt of the Company and/or its Subsidiaries,
provided that (i) the Company shall offer to prepay each outstanding Note in a
principal amount, which equals the Ratable Portion for such Note, and (ii) any
such prepayment of the Notes shall be made at 100% of the principal amount
thereof being prepaid, together with accrued interest thereon to the date of
such prepayment, but without the payment of the Make-Whole Amount. Any offer of
prepayment of the Notes pursuant to this Section 10.3 shall be given to each
holder of the Notes by written notice that shall be delivered not less than
thirty (30) days and not more than sixty (60) days prior to the proposed
prepayment date. Each such notice shall state that it is given pursuant to this
Section 10.3 and that the offer set forth in such notice must be accepted by
such holder in writing and shall also set forth (i) the prepayment date, (ii) a
description of the circumstances which give rise to the proposed prepayment and
(iii) a calculation of the Ratable Portion for such holder’s Notes. Each holder
of the Notes which desires to have its Notes prepaid shall notify the Company in
writing delivered not less than five (5) Business Days prior to the proposed
prepayment date of its acceptance of such offer of prepayment. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this
Section 10.3, or to accept an offer as to all of the Notes held by such holder,
in each case on or before the 5th Business Day preceding the proposed prepayment
date, shall be deemed to constitute a rejection of such offer by such holder.
A sale, lease or other disposition of assets shall be deemed to be a
“Substantial Part” of the assets of the Company and its Subsidiaries if the book
value of such assets, when added to the book value of all other assets sold,
leased or otherwise disposed of by the Company and its Subsidiaries during any
period of 12 consecutive months, exceeds 10% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the fiscal year of
the Company immediately preceding such sale, lease or other disposition);
provided that there shall be excluded from any determination of a “Substantial
Part” any (i) sale or disposition of assets in the ordinary course of business
of the Company and its Subsidiaries, (ii) any transfer of assets from the
Company to any Subsidiary or from any Subsidiary to the Company or a Subsidiary,
and (iii) any sale or transfer of property acquired by the Company or any
Subsidiary after the date of this Agreement to any Person within 365 days
following the acquisition or construction of such property by the Company or any
Subsidiary if the Company or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee.
Section 10.4.    Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company

-28-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum, and any reasonable extensions thereof.
Section 10.5.    Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or (c)
to engage, nor shall any Affiliate of either engage, in any activity that could
subject such Person or any holder to sanctions under CISADA or any similar law
or regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.
Section 10.6.    Liens. The Company will not and will not permit any of its
Subsidiaries to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
(b)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business that
secure payment of obligations not due or not more than 60 days past due or that
are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;
(c)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(d)    landlord Liens under leases on the premises rented, utility easements,
building restrictions and such other encumbrances or charges or title defects
against real property as are of a nature generally existing with respect to
properties of a similar character and that do not in any material way affect the
marketability of the same or interfere with the use thereof in the business of
the Company or its Subsidiaries;
(e)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set‑off or similar rights and remedies as
to deposit accounts or other funds

-29-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

maintained with a creditor depository institution; provided that (i) such
deposit account is not a dedicated cash collateral account and is not subject to
restriction against access by the Company or a Subsidiary in excess of those set
forth by regulations promulgated by the Board of Governors of the Federal
Reserve, and (ii) such deposit account is not intended by the Company or any
Subsidiary to provide collateral to the depository institution;
(f)    Liens incurred or deposits or pledges made or given in connection with,
or to secure payment of, trade contracts (such as standby or commercial letters
of credit), leases, indemnity, performance or other similar bonds of a like
nature incurred in the ordinary course of business;
(g)    encumbrances in the nature of financing statements filed by the owner of
equipment subject to an Operating Lease;
(h)    Liens securing floor plan financing for boats and all‑terrain vehicles in
an aggregate amount not to exceed $150,000,000 at any time;
(i)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection; and
(j)    Liens existing on the date hereof and described in Schedule 10.6 of the
Disclosure Schedule and any renewals or extensions thereof (provided that the
amount secured thereby is not increased);
(k)    Liens incurred after the date of Closing given to secure the payment of
the purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Subsidiary
(including Capitalized Leases), including Liens existing on such property at the
time of acquisition or construction thereof or Liens incurred within 365 days of
such acquisition or completion of such construction or improvement, provided
that (i) the Lien shall attach solely to the property acquired, purchased,
constructed or improved; (ii) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within three
hundred sixty-five (365) days of such acquisition or completion of such
construction or improvement, at the time of the incurrence of the Debt secured
by such Lien), the aggregate amount remaining unpaid on all Indebtedness secured
by Liens on such property, whether or not assumed by the Company or a
Subsidiary, shall not exceed the lesser of (y) the cost of such acquisition,
construction or improvement or (z) the Fair Market Value of such property (as
determined in good faith by one or more officers of the Company to whom
authority to enter into the transaction has been delegated by the board of
directors of the Company); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;
(l)    Liens securing the obligations under this Agreement, the Notes, any
Subsidiary Guaranty and/or any Material Credit Facility, which Liens were given
after the date of Closing, provided that the Notes shall concurrently be secured
equally and ratably pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form (collectively, the “Collateral
Documents”), including, without limitation, an intercreditor agreement and
opinions

-30-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

of counsel to the Company and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Required Holders;
(m)    earnest money deposits made in connection with any investment made in the
ordinary course of business or any acquisition not prohibited by this Agreement
or any Material Credit Facility;
(n)    any encumbrance or restriction (including put and call arrangements) with
respect to equity interests of any joint venture or similar arrangement that is
not incurred in connection with Indebtedness for borrowed money and not
otherwise prohibited by this Agreement;
(o)    other Liens securing Indebtedness of the Company or any Subsidiary not
otherwise permitted by clauses (a) through (n), provided that Priority Debt
shall not at any time exceed 20% of Consolidated Net Worth (determined as of the
end of the then most recently ended fiscal quarter), provided, further, that
notwithstanding the foregoing, the Company shall not, and shall not permit any
of its Subsidiaries to, secure pursuant to this Section 10.6(o) any Indebtedness
outstanding under or pursuant to any Material Credit Facility unless and until
the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Required Holders.
Section 10.7.    Financial Covenants. (a)    The Company will not permit the
ratio of (i) the average Consolidated Funded Indebtedness outstanding at the end
of each fiscal quarter of the Company during the Company’s then most recently
completed four consecutive fiscal quarters to (ii) Consolidated EBITDA (for the
Company’s then most recently completed four consecutive fiscal quarters) to be
greater than 3.50 to 1.00. For purposes of determining compliance with this
Section 10.7(a), Consolidated EBITDA shall be calculated on a pro forma basis as
if any acquisitions or dispositions that occurred during the period for which
Consolidated EBITDA is being calculated had occurred on the first day of such
period.
(b)    The Company will not permit the Fixed Charge Coverage Ratio, determined
as of the end of each of its fiscal quarters for the then most recently ended
four fiscal quarters, to be less than 1.5 to 1.0.
(c)    The Company will not, at any time, permit Priority Debt to exceed 20% of
Consolidated Net Worth (Consolidated Net Worth determined as of the end of the
then most recently ended fiscal quarter of the Company).
For purposes of clarification, (i) any Contingent Obligation of the Company or
any Subsidiary for any Indebtedness of WFB shall be included in Consolidated
Indebtedness for purposes of Section 10.7(a), and (ii) any (x) unsecured
Contingent Obligation of any Subsidiary which is not a Subsidiary Guarantor, or
(y) secured Contingent Obligation of any Subsidiary (other than Contingent
Obligations secured by Liens permitted by clauses (a) through (n) of Section
10.6), in

-31-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

each case, for any Indebtedness of WFB shall be included in Priority Debt for
purposes of Section 10.7(c).
SECTION 11.    EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.2, 10.3, 10.6 and 10.7; or
(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Material Indebtedness beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Material Indebtedness or of any Material Indebtedness Agreement or any other
condition exists, and as a consequence of such default or condition such
Material Indebtedness has become, or has been declared (or one or more Persons
are entitled to declare such Indebtedness to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment, or (iii) as
a consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the

-32-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

right of the holder of Material Indebtedness to convert such Material
Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Material Indebtedness before its regular
maturity or before its regularly scheduled dates of payment, or (y) one or more
Persons have the right to require the Company or any Subsidiary so to purchase
or repay such Material Indebtedness; or
(g)    the Company, any Subsidiary Guarantor or any Significant Subsidiary
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or
(vi) takes corporate action for the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company, any Subsidiary Guarantor or
any of its Significant Subsidiaries, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, any Subsidiary Guarantor or any of its Significant
Subsidiaries, or any such petition shall be filed against the Company, any
Subsidiary Guarantor or any of its Significant Subsidiaries and such petition
shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of $50,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect,

-33-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(iv) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post‑employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect. As used in this Section 11(j),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA; or
(k)    any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty; or
(l)    any Collateral Document shall cease to be in full force and effect, or
any Collateral Document shall for any reason fail to create a valid and
perfected first priority interest in the collateral purported to be covered
thereby (except as permitted by the terms thereof), or any action shall be taken
to discontinue or to assert the invalidity or enforceability of any Collateral
Document, or any grantor or pledgor shall fail to comply with any of the terms
or provisions of any Collateral Document to which it is a party, or any grantor
or pledgor shall deny that it has further liability under any Collateral
Document to which it is a party, or shall give notice to such effect.
SECTION 12.    REMEDIES ON DEFAULT, ETC.
Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of Section
11(g)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

-34-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

-35-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Tranche
in exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1(a), 1(b) or 1(c), as applicable. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$250,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $250,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified

-36-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Tranche, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 14.    PAYMENTS ON NOTES.
Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

-37-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.    EXPENSES, ETC.
Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,000 for each Tranche. The Company will pay, and will save each Purchaser and
each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those, if
any, retained by a Purchaser or other holder in connection with its purchase of
the Notes) and (ii) any and all wire transfer fees that any bank deducts from
any payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note.

-38-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.    AMENDMENT AND WAIVER.
Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser or holder of the Notes unless consented to by such Purchaser or holder
in writing; and
(b)    no amendment or waiver may, without the written consent of (A) prior to
the Second Closing, each holder of Notes issued at the First Closing at the time
outstanding and each Purchaser of Notes, if any, to be issued at the Second
Closing, (B) at any time on or after the First Closing and prior to the Second
Closing, each holder of Notes issued at the First Closing at the time
outstanding and each Purchaser of Notes, if any, to be issued at the Second
Closing, and (C) at any time on or after the Second Closing, each holder of each
Note at the time outstanding, (i) subject to Section 12 relating to acceleration
or rescission, change the amount or time of any prepayment or payment of
principal of, or reduce the rate or change the time of payment or method of
computation of (x) interest on the Notes or (y) the Make-Whole Amount, (ii)
change the percentage of the principal amount of the Notes the holders of which
are required to consent to any amendment or waiver, or the principal amount of
the Notes that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to Closing that appear in Section 4, or (iii)
amend any of Sections 8 (except as set forth in the second sentence of Section
8.2), 11(a), 11(b), 12 or 17.

-39-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

Section 17.2.    Solicitation of Holders of Notes. (a) Solicitation. The Company
will provide each Purchaser and holder of a Note with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
Purchaser and such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each
Purchaser and holder of a Note promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Purchasers or holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.
Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

-40-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

SECTION 18.    NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to
Director of Legal Services, or at such other address as the Company shall have
specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.    REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at each Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

-41-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

SECTION 20.    CONFIDENTIAL INFORMATION.
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20
or confirm in writing that it is bound by this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which

-42-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

is different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.    SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.    MISCELLANEOUS.
Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
If the Company notifies the holders of Notes that, in the Company’s reasonable
opinion, or if the Required Holders notify the Company that, in the Required
Holders’ reasonable opinion, as a result of changes in GAAP after the date of
this Agreement (“Subsequent Changes”), any of the

-43-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

covenants contained in Section 10 or any of the defined terms used therein no
longer apply as intended such that such covenants are materially more or less
restrictive to the Company than as at the date of this Agreement, the Company
and the holders of Notes shall negotiate in good faith to reset or amend such
covenants or defined terms so as to negate such Subsequent Changes, or to
establish alternative covenants or defined terms. Until the Company and the
Required Holders so agree to reset, amend or establish alternative covenants or
defined terms, the aforementioned covenants together with the relevant defined
terms, shall continue to apply and compliance therewith shall be determined
assuming that the Subsequent Changes shall not have occurred (“Frozen GAAP”).
During any period that compliance with any covenants shall be determined
pursuant to Frozen GAAP, the Company shall include relevant reconciliations in
reasonable detail between GAAP and Frozen GAAP with respect to the applicable
covenant compliance calculations contained in each certificate of a Senior
Financial Officer delivered pursuant to Section 7.2 during such period.
Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

-44-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement

(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,
CABELA’S INCORPORATED




By: /s/ Ralph W. Castner            
Name:    Ralph W. Castner
Title:    Executive Vice President and
Chief Financial Officer

-45-

--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
METROPOLITAN LIFE INSURANCE COMPANY


METLIFE INSURANCE COMPANY USA
by Metropolitan Life Insurance Company, its
Investment Manager




By: /s/ Judith A. Gulotta            
Name:    Judith A. Gulotta
Title:    Managing Director




METLIFE INSURANCE K.K.
by MetLife Investment Advisors, LLC, Its
Investment Manager


ERIE FAMILY LIFE INSURANCE COMPANY
by MetLife Investment Advisors, LLC, Its
Investment Manager


SYMETRA LIFE INSURANCE COMPANY
by MetLife Investment Advisors, LLC, Its
Investment Manager




By: /s/ Judith A. Gulotta            
Name:    Judith A. Gulotta
Title:    Managing Director
 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
 
By:
Northwestern Mutual Investment Management Company, LLC, Its investment advisor





By: /s/ Mark E. Kishler            
Name:    Mark E. Kishler
Title:    Managing Director




THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY for its Group Annuity Separate
Account




By: /s/ Mark E. Kishler            
Name:    Mark E. Kishler
Title:    Authorized Representative
 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.


TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA






By /s/ Nichol M. Merritt        
Name:    Nichol M. Merritt
Title:    Director






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.




MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY


By:
Babson Capital Management LLC
as investment adviser







By: /s/ Andrew T. Kleeman            
Name:    Andrew T. Kleeman
Title:    Managing Director
 
MASSMUTUAL ASIA LIMITED


By:    Babson Capital Management LLC
its investment adviser






By: /s/ Andrew T. Kleeman            
Name:    Andrew T. Kleeman
Title:    Managing Director
 






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA




By /s/ Barry Scheinholtz            
Name:    Barry Scheinholtz
Title:    Senior Director
 
 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.


NATIONWIDE LIFE INSURANCE COMPANY






By /s/ Mary Beth Cadle            
Name:    Mary Beth Cadle
Title:    Authorized Signatory
 






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



 
This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
TRANSAMERICA LIFE (BERMUDA) LTD


By: AEGON USA Investment Management,
LLC, its investment manager






By /s/ Christopher D. Pahlke            
Name:    Christopher D. Pahlke
Title:    Vice President
 




TRANSAMERICA PACIFIC INSURANCE COMPANY
LTD


By: AEGON USA Investment Management,
LLC, its investment manager






By /s/ Christopher D. Pahlke            
Name:    Christopher D. Pahlke
Title:    Vice President






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



 
This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
MODERN WOODMEN OF AMERICA






By /s/ Brett M. Van                
Name:    Brett M. Van
Title:    Treasurer & Investment Manager
 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
HARTFORD LIFE INSURANCE COMPANY
SEPARATE ACCOUNT B, a separate account of
Hartford Life Insurance Company


By:    Hartford Investment Management Company
Their Agent and Attorney-in-Fact






By /s/ John Knox                    
Name:    John Knox
Title:    Senior Vice President






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
AMERIPRISE CERTIFICATE COMPANY






By: /s/ Thomas W. Murphy            
Name:    Thomas W. Murphy
Title:    Vice President - Investments




RIVERSOURCE LIFE INSURANCE COMPANY






By: /s/ Thomas W. Murphy            
Name:    Thomas W. Murphy
Title:    Vice President - Investments




RIVERSOURCE LIFE INSURANCE CO. OF NEW YORK






By: /s/ Thomas W. Murphy            
Name:    Thomas W. Murphy
Title:    Vice President - Investments






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



 
This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
MINNESOTA LIFE INSURANCE COMPANY
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
UNITEDHEALTHCARE INSURANCE COMPANY
WESTERN FRATERNAL LIFE ASSOCIATION
POLISH NATIONAL ALLIANCE OF THE U.S. OF N.A.
CATHOLIC UNITED FINANCIAL
CATHOLIC LIFE INSURANCE
COLORADO BANKERS LIFE INSURANCE COMPANY
DEARBORN NATIONAL LIFE INSURANCE COMPANY
TRUSTMARK INSURANCE COMPANY






By /s/ Robert W. Thompson            
Name:    Robert W. Thompson
Title:    Vice President






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



 
This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
ATHENE ANNUITY AND LIFE COMPANY


By: Athene Asset Management, L.P., its investment
adviser
By: AAM GP Ltd., its general partner






By: /s/ Roger D. Fors                
Name:    Roger D. Fors
Title:    Senior Vice President, Fixed Income
 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
UNITED OF OMAHA LIFE INSURANCE COMPANY






By /s/ Justin P. Kavan                
Name:    Justin P. Kavan
Title:    Senior Vice President






COMPANION LIFE INSURANCE COMPANY






By /s/ Justin P. Kavan                
Name:    Justin P. Kavan
Title:    An Authorized Signer
 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
NATIONAL LIFE INSURANCE COMPANY






By /s/ R. Scott Higgins            
Name:    R. Scott Higgins
Title:    Senior Vice President
Sentinel Asset Management, Inc.




LIFE INSURANCE COMPANY OF THE SOUTHWEST






By /s/ R. Scott Higgins                
Name:    R. Scott Higgins
Title:    Senior Vice President
Sentinel Asset Management, Inc.






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



 
This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
ASSURITY LIFE INSURANCE COMPANY






By /s/ Victor Weber                    
Name:    Victor Weber
Title:    Senior Director-Investments


 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
PHOENIX LIFE INSURANCE COMPANY






By /s/ Paul M. Chute                
Name:    Paul M. Chute
Title:    Senior Managing Director, Private
Placements




PHL VARIABLE INSURANCE COMPANY






By /s/ Paul M. Chute                
Name:    Paul M. Chute
Title:    Its Duly Authorized Officer






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



 
This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
AMERITAS LIFE INSURANCE CORP.
AMERITAS LIFE INSURANCE CORP. OF NEW
YORK
By: Ameritas Investment Partners Inc., as
Agent






By /s/ Tina Udell                    
Name:    Tina Udell
Title:    Vice President & Managing Director






--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



 
This Agreement is hereby
accepted and agreed to as
of the date hereof.
 


PENN MUTUAL LIFE INSURANCE COMPANY






By /s/ Jim Faunce                
Name:    Jim Faunce
Title:    Managing Director


 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
THE STANDARD FIRE INSURANCE COMPANY






By: /s/ Annette M. Masterson            
Name:    Annette M. Masterson
Title:    Vice President






TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA






By: /s/ Annette M. Masterson            
Name:    Annette M. Masterson
Title:    Vice President
 




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
 
NATIONAL GUARDIAN LIFE INSURANCE COMPANY






By: /s/ R.A. Mucci                    
Name:    R.A. Mucci
Title:    Senior Vice President & Treasurer




--------------------------------------------------------------------------------

CABELA’S INCORPORATED    Note Purchase Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.


 
COUNTY LIFE INSURANCE COMPANY






By: /s/ John Jacobs            
Name:    John Jacobs
Title:    Director - Fixed Income










--------------------------------------------------------------------------------




DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Additional Subsidiary Guaranty” is defined in Section 9.7(a).
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules and Exhibits attached
to this Agreement or contained in the Disclosure Schedule, as it may be amended,
restated, supplemented or otherwise modified from time to time.
“Anti‑Corruption Laws” is defined in Section 5.16(d)(1).
“Anti‑Money Laundering Laws” is defined in Section 5.16(c).
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Sidney, Nebraska are required or
authorized to be closed.
“Capitalized Lease” means, with respect to a Person, any lease of Property by
such Person as lessee that would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
“Capitalized Lease Obligations” means, with respect to a Person, the amount of
the obligations of such Person under Capitalized Leases that would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
“Change in Control” means any of (a) the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d‑3 of the Securities and

SCHEDULE A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






Exchange Commission under the Securities Exchange Act of 1934) of 40% or more of
the outstanding shares of voting stock of the Company (other than James W.
Cabela, the families and family trusts of Richard N. Cabela and James W. Cabela,
or a group controlled by James W. Cabela); or (b) within any twelve-month
period, the board of directors of the Company shall cease to have as a majority
of its members individuals who either (i) were directors of the Company on the
first day of such period or (ii) were elected or nominated for election to the
board of directors of the Company at the recommendation of or other approval, or
whose election to the board of directors of the Company was otherwise approved,
by at least a majority of the directors then still in office at the time of such
election or nomination who were directors of the Company on the first day of
such period, or whose election or nomination for election was so approved.
“CISADA” is defined in Section 5.16(a).
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Collateral Documents” is defined in Section 10.6(l).
“Company” means Cabela's Incorporated, a Delaware corporation or any successor
that becomes such in the manner prescribed in Section 10.2.
“Confidential Information” is defined in Section 20.
“Consolidated EBITDA” means, for any period, with respect to Company and its
consolidated Subsidiaries, Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
the sum of (a) Consolidated Interest Expense, (b) provision for taxes,
(c) depreciation expense, (d) amortization expense, (e) extraordinary non‑cash
expenses, charges or losses, and (f) non‑cash expenses related to stock based
compensation, minus, to the extent included in Consolidated Net Income,
(1) extraordinary income or gains realized other than in the ordinary course of
business, and (2) interest income, but not including interest from economic
development bonds. Consoldiated EBITDA shall be calculated in accordance with
Frozen GAAP for all purposes of this Agreement, to the extent applicable and in
accordance with Section 22.2.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, and (b) all rental expense of the Company and
its Subsidiaries for such period (but excluding WFB), determined in accordance
with GAAP, under all leases other than Capitalized Leases.
“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness minus Net Mark‑to‑Market Exposure under Rate
Management Transactions and other Financial Contracts and the undrawn face
amount of commercial Letters of Credit.

A-2

--------------------------------------------------------------------------------






“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries (but excluding WFB), calculated on a consolidated basis as
of such time.
“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and its Subsidiaries (but excluding WFB) calculated on a
consolidated basis for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries calculated on a consolidated basis for such period,
excluding extraordinary gains and losses, realized or incurred, other than in
the ordinary course of business, and prepared in accordance with GAAP.
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time, all as defined according to GAAP.
“Consolidated Rentals” means, for any period, the Rentals of the Company and its
Subsidiaries calculated on a consolidated basis for such period.
“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries (but excluding WFB) as shown in the most recent consolidated
financial statements published by the Company and its Subsidiaries (but
excluding WFB) determined on a consolidated basis in accordance with GAAP.
“Contingent Obligation” means with respect to a Person, any agreement,
undertaking or arrangement by which such Person assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take‑or‑pay contract or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that per annum rate of interest that is the greater of (i)
2.0% above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate

A-3

--------------------------------------------------------------------------------






of interest publicly announced by Bank of America, N.A. in New York, New York as
its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Disclosure Schedule” means the disclosure schedules dated as of each Closing
“Distributions” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in the Company
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest in the Company or any Subsidiary thereof or any option,
warrant or other right to acquire any such equity interest in the Company or any
Subsidiary thereof.
“Domestic Subsidiary” means a Subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Financial Contract” means with respect to a Person, (i) any exchange‑traded or
over‑the‑counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“First Closing” is defined in Section 3.
“Fixed Charge Coverage Ratio” means, as of any date of calculation, the ratio of
(a) Consolidated EBITDA plus Consolidated Rentals minus Distributions minus
provision for taxes to (b) Consolidated Interest Expense, plus Consolidated
Rentals.

A-4

--------------------------------------------------------------------------------






“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“Frozen GAAP” is defined in Section 22.2.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Indebtedness” with respect to a Person, means such Person’s (a) obligations for
borrowed money (including the obligations hereunder), (b) obligations
representing the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (c) obligations, whether or not
assumed, secured by Liens on property now or hereafter owned or acquired by such
Person, (d) obligations

A-5

--------------------------------------------------------------------------------






that are evidenced by notes, acceptances, or other instruments, (e) obligations
of such Person to purchase securities or other property arising out of or in
connection with the sale of the same or substantially similar securities or
property, (f) Capitalized Lease Obligations, (g) obligations of such Person as
an account party with respect to standby and commercial letters of credit,
(h) Contingent Obligations of such Person (except Contingent Obligations between
Subsidiaries), (i) Net Mark‑to‑Market Exposure under Rate Management
Transactions and other Financial Contracts, (j) receivables transaction
attributed indebtedness and (k) any other obligation for borrowed money or other
financial accommodation that in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.
“INHAM Exemption” is defined in Section 6.2(e).
“Initial Subsidiary Guaranty” is defined in Section 2.2(a).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form which is the holder of any Note, and (d) any Related Fund of any
holder of any Note described in clause (c).
“Joinder Agreement” is defined in Section 9.7(a).
“Letter of Credit” means, with respect to any Person, a letter of credit or
similar instrument that is issued upon application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes, any
Collateral Documents or any Subsidiary Guaranty.

A-6

--------------------------------------------------------------------------------






“Material Credit Facility” means, as to the Company and its Subsidiaries (other
than WFB),
(a)    the Credit Agreement dated as of November 2, 2011, between the Company,
U.S. Bank National Association, as administrative agent, and the other financial
institutions party thereto, as amended by the Omnibus Amendment to Loan
Documents dated as of June 18, 2014, among the Company, the guarantors named
therein, U.S. Bank National Association, as administrative agent, and the other
financial institutions party thereto, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;
(b)    any private placement document existing as of the date hereof pursuant to
which the Company or any Subsidiary (other than WFB) has issued senior notes;
and
(c)    any other agreement(s) creating or evidencing indebtedness for borrowed
money (other than intercompany indebtedness) entered into on or after the date
of the execution and delivery of this Agreement by the Company or any Subsidiary
(other than WFB), or in respect of which the Company or such Subsidiary is an
obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding (individually or in the aggregate
with respect to a related series of agreements) or available for borrowing equal
to or greater than $75,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency).
“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$75,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars), other than non‑recourse securitizations of the assets
of WFB and intercompany Indebtedness.
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or that provides for the incurrence of
Indebtedness in an amount that would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Net Mark‑to‑Market Exposure” means with respect to a Person, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person

A-7

--------------------------------------------------------------------------------






arising from Rate Management Transactions. “Unrealized losses” means the fair
market value of the cost to such Person of replacing such Rate Management
Transaction as of the date of determination (assuming the Rate Management
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Rate
Management Transaction as of the date of determination (assuming such Rate
Management Transaction were to be terminated as of that date).
“Notes” is defined in Section 1.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Operating Lease” means, with respect to a Person, any lease of Property (other
than a Capitalized Lease) by such Person as lessee that has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guaranties of Indebtedness of the Company but excluding (w) unsecured
Indebtedness of WFB, (x) unsecured Indebtedness owing to the Company or any
other Subsidiary (other than owing to WFB), (y) unsecured Indebtedness
outstanding at the time such Person became a Subsidiary, provided that such
Indebtedness shall have not been incurred in contemplation of such person
becoming a Subsidiary, and (z)  all unsecured Indebtedness of Subsidiary
Guarantors), and (ii) all Indebtedness of the Company and its Subsidiaries
secured by Liens other than Indebtedness secured by Liens permitted by
subparagraphs (a) through (n), inclusive, of Section 10.6.

A-8

--------------------------------------------------------------------------------






“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.7(b).
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Debt in accordance with Section 10.3(2), multiplied by (y)
a fraction the numerator of which is the outstanding principal amount of such
Note and the denominator of which is the aggregate principal amount of Senior
Debt of the Company and its Subsidiaries being prepaid pursuant to
Section 10.3(2).
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Subsidiary that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross‑currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Rentals” means, with respect to a Person, the aggregate fixed amounts payable
by such Person under any Operating Lease.
“Required Holders” means at any time on or after the Second Closing, the holders
of at least 51% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates),
provided that, prior to the Second Closing, the Notes

A-9

--------------------------------------------------------------------------------






scheduled to be issued at such Closing shall be deemed to be outstanding and
Purchasers obligated to purchase such Notes hereunder shall be deemed to be
holders of such Notes.
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.
“Second Closing” is defined in Section 3.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Debt” means, as of the date of any determination thereof, the total
amount of all Indebtedness of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, other than Subordinated Debt.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Significant Subsidiary” means any Subsidiary with assets of more than
$50,000,000 (as shown on the Company’s most recent financial statement delivered
pursuant to Section 7.1)
“Source” is defined in Section 6.2.
“Subordinated Debt” means all unsecured Indebtedness of the Company which shall
contain or have applicable thereto subordination provisions providing for the
subordination thereof to other Indebtedness of the Company.
“Subsequent Changes” is defined in Section 22.2.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

A-10

--------------------------------------------------------------------------------






“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty, and shall mean, initially, Cabela’s Marketing and Brand
Management, Inc., Cabela’s Outdoor Adventures, Inc., Cabela’s Retail IL, Inc.,
Cabela’s Retail LA, LLC, Cabela’s Retail MO, LLC, Cabela’s Ventures, Inc.,
Cabela’s Wholesale, Inc., and Cabela’s Trophy Properties, LLC.
“Subsidiary Guaranty” means, collectively, the Initial Subsidiary Guaranty and
all Additional Subsidiary Guaranties.
“Substitute Purchaser” is defined in Section 22.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Tranche” means any one of the Tranche of Notes issued hereunder.
“Tranche A Notes” is defined in Section 1.
“Tranche B Notes” is defined in Section 1.
“Tranche C Notes” is defined in Section 1.
“Tranche D Notes” is defined in Section 1.
“Tranche E Notes” is defined in Section 1.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“WFB” means World’s Foremost Bank, a state charted bank, and a Subsidiary of the
Company, and any of WFB’s Subsidiaries.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

A-11

--------------------------------------------------------------------------------







EXHIBIT 2.2
(to Note Purchase Agreement)